FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 13, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                      No. 10-5042
 HERMAN LEROY FRISTOE,                        (D.C. No. 4:09-CV-00592-CVE-PJC
                                                & No. 4:07-CR-00075-CVE-2)
          Defendant-Appellant.                           (N. D. Okla.)



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


      Before BRISCOE, Chief Judge, TACHA, and O’BRIEN, Circuit Judges.


      Herman Leroy Fristoe, a federal prisoner appearing pro se, seeks a

certificate of appealability (COA) in order to challenge the district court’s denial

of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence. Because

Fristoe has failed to satisfy the standards for the issuance of a COA, we deny his

request and dismiss the matter.

                                          I

      On April 15, 2007, Fristoe and his son-in-law, Bryan Robert Ray, were

arrested by an Oklahoma Highway Patrol officer when, during the course of a



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
routine traffic stop, the officer observed a taped bundle of cocaine in plain view

in the center console of their rental vehicle. Shortly thereafter, a federal grand

jury returned an indictment charging both Fristoe and Ray with possession of

cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(ii). Fristoe and Ray, through their respective appointed counsel, moved

unsuccessfully to suppress the evidence seized during the course of the traffic

stop. Ray also moved unsuccessfully to sever the proceedings; Fristoe did not

join this motion. Fristoe and Ray were jointly tried in September 2007. Fristoe

was found guilty, while Ray, who testified in his own defense at trial and

implicated Fristoe as being solely responsible for the cocaine, was acquitted.

Fristoe was sentenced to the statutory minimum term of imprisonment of 120

months.

      Fristoe filed a direct appeal challenging the district court’s denial of his

suppression motion. On September 12, 2008, this court affirmed the judgment of

the district court. United States v. Fristoe, 315 F. App’x 40 (10th Cir. 2008).

      On September 11, 2009, Fristoe filed a pro se motion to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255, and an accompanying

memorandum of law in support of his motion. Fristoe alleged that his trial

counsel was ineffective in three general respects: (1) his handling of the hearing




                                          2
on Fristoe’s motion to suppress 1; (2) his failure to object to the “prejudicial

joinder” of proceedings against Fristoe and codefendant Ray, ROA, Vol. 1 at 38;

and (3) his performance at trial, including his purported failure to establish a

defense, his failure to call certain witnesses identified by Fristoe, and his failure

to object to the admission of certain evidence (i.e., photographs of the vehicle, a

tape-recording of the traffic stop and arrest, and the transcript of the tape-

recording). Fristoe also asserted in his § 2255 motion “that there exist[ed] other

claims of ineffective assistance of counsel that w[ould] establish violation of [his]

Constitutional rights of the Sixth Amendment, once [he] [wa]s able to review his

trial transcripts, and file an ‘Addendum’ . . . .” Id. at 43.

      The government filed a lengthy brief in opposition to Fristoe’s § 2255

motion, addressing in detail each of Fristoe’s allegations of ineffective assistance

of trial counsel. Attached to the government’s brief was an affidavit from

Fristoe’s trial counsel that also responded to Fristoe’s allegations. Fristoe filed a

response to the government’s opposition brief, arguing that his claims merited an

evidentiary hearing. Fristoe also asked the court to provide him with copies of

the trial transcripts and to appoint counsel to represent him.

       On January 27, 2010, the district court issued a thirteen-page opinion and

      1
        Fristoe specifically complained that his trial counsel (a) failed to make an
opening statement at the hearing, (b) “failed to raise factual arguments relating to
the suppression motion,” and (c) failed to respond at the suppression hearing to
the request of codefendant Ray’s counsel to admit at trial evidence of Fristoe’s
prior crimes pursuant to Fed. R. Evid. 404(b). ROA, Vol. 1 at 38.

                                           3
order denying Fristoe’s § 2255 motion. In that opinion and order, the district

court addressed and ultimately rejected each of the claims of ineffective

assistance of counsel asserted by Fristoe. Turning first to Fristoe’s claim that

trial counsel performed deficiently at the suppression hearing, the district court

held otherwise, concluding that trial counsel “asserted every relevant argument

that could be raised in support of [Fristoe]’s motion, and that trial counsel’s

“performance . . . did not fall below an objective standard of reasonableness.”

ROA, Vol. 1 at 88. The district court next addressed Fristoe’s claim that trial

counsel failed to file a “motion to sever based on the prejudicial joinder of

defendants in a single indictment.” Id. The district court concluded this claim

was “meritless” both because Fristoe’s trial counsel made a strategic decision not

to file such a motion, and because Fristoe had failed to establish “that a motion to

sever would have been any more successful than the motion actually filed by his

co-defendant.” Id. As for Fristoe’s claim that trial counsel was ineffective for

failing to object “to his co-defendant’s intention to use Rule 404(b) evidence

against him at trial,” the district court noted that codefendant “Ray did not

actually use Rule 404(b) evidence against Fristoe at trial,” and it thus concluded

that trial counsel’s “failure to object to the hypothetical use of Rule 404(b)

evidence at a pretrial hearing d[id] not constitute ineffective assistance of

counsel.” Id. at 89. Lastly, the district court rejected Fristoe’s claim that trial

counsel performed deficiently at trial. In particular, the district court rejected


                                           4
Fristoe’s allegation that trial counsel failed to investigate and present certain

witnesses, noting this claim was “refuted by [trial] counsel’s affidavit,” and

further noting that Fristoe failed to identify “any specific factual allegations as to

the relevance of the testimony of the potential witnesses . . . .” 2 Id. at 90.

      Judgment was entered in the case on January 27, 2010. Fristoe filed a

motion for reconsideration that was rejected by the district court. On March 22,

2010, Fristoe filed an application for COA with the district court. The district

court rejected that application in a written order issued on March 24, 2010.

Fristoe has now renewed his request for COA with this court.

                                             II

      The issuance of a COA is a jurisdictional prerequisite to an appeal from the

denial of a § 2255 motion. Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). A

COA may be issued “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, an applicant must demonstrate “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

      2
          In his affidavit, Fristoe’s trial counsel alleged, in pertinent part:

      At Mr. Fristoe’s request, I did speak with or attempt to contact the
      witnesses he identified regarding possible testimony. None of these
      witnesses were however present during the times relevant in Mr.
      Fristoe’s case and were unable to offer any evidence relevant to Mr.
      Fristoe’s defense.

ROA, Vol. 1 at 67.

                                             5
a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(citation and internal quotation marks omitted).

      In his application for COA, Fristoe argues primarily that he was not

afforded a full and fair opportunity to litigate his claims because the district court

refused to grant his request for the trial transcripts and “all available legal

documents filed before the district court.” Appl. at 5. We are not persuaded,

however, that reasonable jurists could debate whether the district court erred in

rejecting Fristoe’s request for these items. As the district court itself noted, “the

mere chance that [Fristoe] may have found support for additional claims of

ineffective assistance [of] counsel was not a sufficient basis for the Court to

certify that [he] had [a] particularized need for transcripts . . . .” ROA, Vol. 1 at

143. Nor, after reviewing the record on appeal, are we persuaded that reasonable

jurists could debate whether allowing Fristoe access to these documents would

have altered the outcome of the district court proceedings on his § 2255 motion.

Indeed, the district court’s opinion and order outlined in exhaustive detail the

course of the proceedings involving Fristoe, and Fristoe has failed to point to a

single relevant fact that was omitted by the district court in its consideration of

his claims.




                                           6
The application for COA is DENIED and the matter is DISMISSED.



                                   Entered for the Court


                                   Mary Beck Briscoe
                                   Chief Judge




                               7